Title: To Thomas Jefferson from William Barnwell, 15 January 1807
From: Barnwell, William
To: Jefferson, Thomas


                        
                            Please your Excellency
                            
                            New Orleans January 15th. 1807
                        
                        My obligations to you are much increased by your very oblidging Letter of June 26th. particularly relative to
                            the confidence, with respect to my duty in the Hospital. With me it cannot fail to be ever my pride, to be faithfull to a
                            charge commited to me by a Superior so very indulgent. The defect of an Assistant to act in my absence, or in case of
                            indisposition has now confined me here these two years: a short interval is now in prospect. but it can be only short. This
                            inconvenience I hope will be remedied soon. in confidence of which I wrote for one well qualified last year, but he has
                            not yet arived. he is a Nephew of my own, who has been now at Study Seven years, preparing to finish his education under
                            my care. It may be premised that the propriety of having one, who has been taught my private Practice, is obvious; either
                            during my absence or in the time of Sickness. Concerning this I wrote twelve months past, to the Collector and to the
                            Treasury: But never since my arival in this place, could I proceed
                            one sentence of an answer, to anything concerning which I wrote.
                        Your invitation to communicate any future observations which may occur to me in my tours; affords me an
                            appology for offering some of those which have already occured to me. But it is requisite here to premise, that my mind
                            never was so depessed before, as it has been since my arival in this place. A humid and depressing Atmosphere, a bad state
                            of health, the defect of Libraries, and the want of society have all contributed to this. This last would not have been
                            the case, had Mr. Trist lived, for he alone behaved as a Gentleman towards me. But the Governor has always treated me as
                            an unwelcome intruder, and all the other men of fashion, must follow his example; so that I am even cut off from the
                            little society which the place affords; by a total want of introduction. by these means my time hangs very heavy on me,
                            having but little private Practice. some remedy for these circumstances would be very agreeable to me. As I am here now,
                            for the first time of my life, in a City busily preparing for a siege; the number of Military men requisite here, offers a
                            more extensive field for my being usefull, in Practice of my Profession. And having formerly served the U: States in that
                            capacity during three years and three months; encourages me to hope that the charge would not be inconsistent with my
                            present employment. This request I presume to make principally because their Medical Men, are but young Practitioners, and
                            all of very confined educations, and their modes of Practice extremely defective. This has been often verified, by several
                            of their Patients after having been discharged as Invalids geting into the Charity Hospital and there beging my assistance
                            where I find commonly but little difficulty in curing them. For the smallness of our funds very much confine the extent of
                            my Practice in the Maritime Hospital. altho I treat all of the Charity Patients gratis who requests my aid. 
                  I am Excellent
                            Sir Your Sincerely humble Servant
                        
                            William Barnwell
                            
                        
                    